MEMORANDUM **
Selbin Gamez-Ventura, a native and citizen of El Salvador, petitions pro se for review of a Board of Immigration Appeals (“BIA”) decision that summarily affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
Where, as here, the BIA summarily affirmed the IJ’s opinion, this court reviews the IJ’s opinion as the final agency decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). This court will affirm the IJ’s decision if it is supported by reasonable evidence on the record considered as a whole, and may reverse only if the applicant shows that the evidence compels the conclusion that the decision was incorrect. INS v. Elias-Za-carias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The record as a whole indicates that Gamez-Ventura’s attackers were motivated entirely by pecuniary interests and we therefore conclude that the evidence does not compel the conclusion that Gamez-Ventura was persecuted on account of a protected ground. See id. at 481-84, 112 S.Ct. 812; see also Sangha v. INS, 103 F.3d 1482, 1489-91 (9th Cir.1997).
Because Gamez-Ventura failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.